Title: To George Washington from Andrew Burnaby, 14 December 1763
From: Burnaby, Andrew
To: Washington, George



Dear Sir,
Leghorn [Italy] Decr 14th 1763

Few things give a susceptible mind more real satisfaction, than to find Oneself remember’d by those one esteems. This satisfaction I had a few days ago by receiving a very kind letter

from You dated the 14th of August past. I assure You, Nothing could flatter me more, as it was a proof to me of the continuance of Your friendship; and nothing give me greater pleasure, as it brought me an Account of Your and Mrs Washingtons Welfare.
Give me leave to thank You both for the kind congratulations you make me upon my present Situation; I find it extremely Agreable; and have never had better health or better Spirits than since I came here. I took the rout of France in my journey, and made some Stay at Paris. I had an Opportunity of visiting most of the Kings palaces, and of seeing the cheif curiosities; I passed through the following Cities; Boulogne; Montrail; Abbeville; Amiens; Lyons; Avignon; Nismes; Montpelier; Aix, and Marseilles. Here I embarked Upon the Mediterranean, and came to Leghorn by Sea; My whole journey took me up near three Months. You must not expect a description of places, for it would take up a Volume: I shall only say of Leghorn; that it is a Small, neat, pretty fortified city; containing about 40,000 Inhabitants, which consist of all Nations under the Sun. I have an Excellent house here, and a comfortable Appointment. At the same time I meet with every mark of Civility and Attention. I have an Opportunity of being absent about two Months Every Summer, which will find me occasion in a few Years of seeing all Italy. This last, I went to Florence, Luca, Pisa, and Pistoya: the former of these places is magnificent, and stored with the finest Curiosities in the World.
We are at present in expectation of the Duke of York; he is now at Genoa. His arrival will make this place very gay; though gayety is a thing we seldom want here; for we have Opera’s, Burlettas, Music, Balls, Masques, all the Year round. Some of these things I attend now and then; but in general am too serious to keep up with the Italians; the business of their lives is amusement and dangling; they have lost all the Spirit of the Romans, and You cannot find the least traces of the Antient Italia, except in the quickness of parts which distinguishes its Natives. However the fine climate, fine Arts, sweet language, and remains of Antiquity, make it upon the whole so entirely ⟨mutilated⟩ to my taste, that without something very extraordinary or extremely advantageous, I shall be perfectly satisfied to continue here great part of my life. What will still add to my satisfaction will be the pleasure of hearing from my friends in America now

and then, for I assure You I shall never forget them; and there is none I shall remember with more Affection than Yourself and Mrs Washington; I wish You both Every happiness this life can furnish, and beg leave to assure you that I remain, Dear Sir, with great sincerity, Your very faithfull and Obedient Servant.

Andw Burnaby


I beg to be remembered to Your neighbours at Belvoir. when You do me the favour to write to me, direct for me to the Care of Messrs Mestrezat and Liotard Merchts in London.

